In deciding the case of Thomas Augustus Kaough v. Everett L. Hadley et al., 165 So. 748, we have adjudicated upon every issue presented in this case, except the question of the quantum of damages. Under our jurisprudence as referred to in the opinion in the Thomas Augustus Kaough Case, it is clear that the wife, under article 2315, Rev.Civ. Code, is also entitled to damages. We conclude in that case that, since the husband and plaintiff therein had been awarded the permanent control, custody, and care of the deceased, and that the wife apparently had no association or maternal affection for or control respecting him, a greater amount was properly allowable to the husband.
We have therefore decided to reduce the amount of the judgment of the district court and award to the plaintiff in this *Page 754 
case, Bessie Brooks Kaough, the total sum of $2,500, and hence it is ordered, adjudged, and decreed that the judgment of the district court in this case is amended, and accordingly judgment is now rendered in favor of Bessie Brooks Kaough in the sum of $2,000 against Everett L. Hadley and Commercial Standard Insurance Company, jointly and severally, with 5 per cent. per annum interest from March 1, 1934, until paid; and, further, that there be judgment in favor of the plaintiff, Bessie Brooks Kaough, and against Everett L. Hadley in the sum of $500, with 5 per cent. per annum interest from March 1, 1934.
And it is further ordered that the defendants pay all costs to be taxed in this and the district court.
OTT, J., not participating.